The plaintiff procured from defendant company a policy of insurance on the life of her husband, John Alexander, in which she was named as beneficiary. The policy was dated September 6, 1926, was issued without medical examination of the insured, and delivered to plaintiff, who paid the initial payment thereon. In the body of the policy appears the following clause: "4. No obligation is assumed by the Company prior to the date hereof, nor unless on delivery hereof the insured is alive and in sound health and free from accidental injury." And on the reverse side of the policy referred to and made a part thereof is the following warranty: "9. Unless otherwise stated in a waiver signed by the President or Secretary, this Policy is void if the insured before its date had been rejected for insurance by this or any other company, order or association, or has been attended by a physician for any serious disease or complaint, or has ever had before said date, tuberculosis, pulmonary disease or chronic bronchitis, or cancer, or disease of the heart, liver or kidneys or pellagra."
The insured, from June, 1926, continuously until he died, on October 16, 1926, was diseased with pulmonary tuberculosis, from which he died. There is no conflict in the evidence as to the above and no scintilla of evidence from which legal inferences could be drawn to the contrary.
The judgment is affirmed on authority of Brotherhood of Railway  Steamship Clerks, Freight Handlers, Express  Station Employees v. Riggins, 214 Ala. 79, 107 So. 44.
The judgment is affirmed.
Affirmed. *Page 602